

116 HR 6095 IH: Brigadier General George Bud Day, the Most Decorated Veteran in American History Next to General Douglas MacArthur, Act
U.S. House of Representatives
2020-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6095IN THE HOUSE OF REPRESENTATIVESMarch 5, 2020Mr. King of Iowa introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo designate the facility of the United States Postal Service located at 214 Jackson Street in Sioux City, Iowa, as the General George Bud Day Post Office Building.1.Short titleThis Act may be cited as the Brigadier General George Bud Day, the Most Decorated Veteran in American History Next to General Douglas MacArthur, Act.2.General George Bud Day Post Office Building(a)DesignationThe facility of the United States Postal Service located at 214 Jackson Street in Sioux City, Iowa, shall be known and designated as the General George Bud Day Post Office Building.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the General George Bud Day Post Office Building.